UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2377


REINALDO OLAVARRIA,

                     Plaintiff - Appellant,

              v.

DORETHA JONES, in her individual and private capacity; YETVETTE GRIFFIN,
in her individual and private capacity; NICOLE FIELDS, in her individual and
private capacity; DOREEN PEARSON, in her individual and private capacity;
MANDY COHEN, in her individual and private capacity,

                     Defendants - Appellees,

              and

STATE OF NORTH CAROLINA; ROY COOPER, Governor, in his official
capacity and private capacity; REGINA PETTEWAY, in her individual and private
capacity; TRACY CHAMPION, in her individual and private capacity; TARA
DAWKINS, in her individual and private capacity; DELORES TAYLOR, in her
individual and private capacity; THERMAN NEWTON; CHRISTINA
HENDERICKS, in her individual and private capacity; JAMES A. SMITH, III, Chair
of Wake County Board of Commissioners; BARBARA GIBSON, Director of North
Carolina Office of State Human Resources,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-cv-00162-FL)


Submitted: May 20, 2021                                           Decided: May 24, 2021
Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reinaldo Olavarria, Appellant Pro Se. Colleen M. Crowley, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Reinaldo Olavarria appeals the district court’s order denying Olavarria’s motions

for recusal and to show cause and granting Defendants’ motions to dismiss Olavarria’s

claims, brought pursuant to 42 U.S.C. § 1983. * On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because Olavarria’s informal

brief fails to meaningfully challenge the district court’s rationale for dismissing his claims,

Olavarria has forfeited appellate review of the court’s disposition. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). To the extent

Olavarria challenges on appeal the court’s decision to deny his motion for recusal, we

discern no abuse of discretion. See In re Moore, 955 F.3d 384, 388 (4th Cir. 2020) (noting

that a judge’s recusal decision is reviewed on direct appeal for abuse of discretion).

Accordingly, we affirm the district court’s judgment. Olavarria v. Jones, No. 5:19-cv-

00162-FL (E.D.N.C. Dec. 17, 2020).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED


       *
         Although the district court dismissed Olavarria’s claims without prejudice, we
have jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 614-15 (4th
Cir. 2020).



                                              3